EX-10.19 11 resstock.htm RESTRICTED STOCK exhibit10

Exhibit 10.19

Siebel Systems, Inc.

Restricted Stock Grant Notice


([1996/1998] Equity Incentive Plan)



Siebel Systems, Inc. (the "Company"), pursuant to its [1996/1998] Equity
Incentive Plan (the "Plan"), hereby grants to Participant the right to purchase
the number of shares of the Company's Common Stock set forth below ("Award").
This Award is subject to all of the terms and conditions as set forth herein and
in the Restricted Stock Agreement, the Plan, the form of Assignment Separate
from Certificate and the form of Joint Escrow Instructions, all of which are
attached hereto and incorporated herein in their entirety.

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Shares Subject to Award:

 

Purchase Price per Share:

 

Total Purchase Price:

     

Vesting Schedule

:  

Payment:

As described in the Restricted Stock Agreement, par value for the shares must be
paid in cash or check.



Additional Terms/Acknowledgements:

The undersigned Participant acknowledges receipt of, and understands and agrees
to, this Grant Notice, the Restricted Stock Agreement and the Plan. Participant
further acknowledges that as of the Date of Grant, this Grant Notice, the
Restricted Stock Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the acquisition of stock in the
Company and supersede all prior oral and written agreements on that subject,
with the exception of other awards previously granted and delivered to
Participant under the Plan.





Siebel Systems, Inc.

By: ___________________________________

Signature

Participant:

By: ___________________________________

Signature

Title: ___________________________________



Date: ____________________________________



Date: ____________________________________



 

 

Attachments

:



Attachment I:

Restricted Stock Agreement

Attachment II:

[1996/1998] Equity Incentive Plan

Attachment III:

Form of Assignment Separate from Certificate

Attachment IV:

Form of Joint Escrow Instructions




--------------------------------------------------------------------------------




ATTACHMENT I

Siebel Systems, Inc.

[1996/1998] Equity Incentive Plan

Restricted Stock Agreement

Siebel Systems, Inc. (the "Company") wishes to issue to you, and you wish to
acquire, shares of Common Stock from the Company, pursuant to the provisions of
the Company's [1996/1998] Equity Incentive Plan (the "Plan").

Therefore, pursuant to the terms of the Restricted Stock Grant Notice ("Grant
Notice") and this Restricted Stock Agreement ("Agreement") (collectively, the
"Award"), the Company grants you the right to acquire the number of shares of
Common Stock indicated in the Grant Notice. Defined terms not explicitly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan.

The details of your Award are as follows:

Agreement to Purchase

. You hereby agree to purchase from the Company, and the Company hereby agrees
to sell to you, the aggregate number of shares of Common Stock specified in your
Grant Notice at the specified Purchase Price per Share. You may not purchase
less than the aggregate number of shares specified in the Grant Notice.



Payment

. Payment of the Total Purchase Price shall be made as follows:



Cash or check................................. $__________

Closing.

The purchase and sale of the shares shall be consummated as follows:



You may purchase the shares by delivering the cash for the Total Purchase Price
referenced in your Grant Notice to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours, on the
date you execute the Grant Notice (or at such other time and place as you and
the Company may mutually agree upon in writing) (the "Closing Date"), along with
such additional documents as the Company may then require.

You agree to execute three (3) copies of the Assignment Separate From
Certificate (with date and number of shares blank) substantially in the form
attached to the Grant Notice as Attachment III and to execute Joint Escrow
Instructions substantially in the form attached to the Grant Notice as
Attachment IV and to deliver the same in accordance with Section 8 below.

Vesting

. Subject to the limitations contained herein, the shares you purchase will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Status as an Employee, Director or Consultant.



Securities Law Compliance

. Notwithstanding anything to the contrary contained herein, you may not
purchase any shares of Common Stock under your Award unless the shares of Common
Stock issuable upon such purchase are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such purchase and issuance would be exempt from the registration
requirements of the Securities Act. The purchase of shares under your Award also
must comply with other applicable laws and regulations governing your Award, and
you may purchase such shares if the Company determines that such purchase would
not be in material compliance with such laws and regulations.



Right of Reacquisition

. In the event of the termination of your Continuous Status as an Employee,
Director or Consultant, the Company shall have a right to reacquire (the
"Reacquisition Rights") the shares you received pursuant to your Award that have
not yet vested in accordance with the Vesting Schedule on the Grant Notice
("Unvested Shares"). The Company shall simultaneously with termination of your
Continuous Status as an Employee, Director or Consultant automatically reacquire
all of the Unvested Shares for the lesser of (a) the original purchase price of
the Unvested Shares and (b) the fair value of the Unvested Shares on the date
your Continuous Status as an Employee, Director or Consultant terminates, unless
the Company agrees to waive its reacquisition right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent) within
ninety (90) days after the termination of your Continuous Status as an Employee,
Director or Consultant, and the Escrow Agent may then release to you the number
of Unvested Shares not being reacquired by the Company. If the Company does not
waive its reacquisition right as to all of the Unvested Shares, then upon such
termination of your Continuous Status as an Employee, Director or Consultant,
the Escrow Agent shall transfer to the Company the number of shares the Company
is reacquiring.



Corporate Transactions.

In the event of a corporate transaction pursuant to Section 11(b) of the Plan,
the Reacquisition Right may be assigned by the Company to the successor of the
Company (or such successor's parent company), if any, in connection with such
corporate transaction. To the extent the Reacquisition Right remains in effect
following such corporate transaction, it shall apply to the new capital stock or
other property received in exchange for the Common Stock in consummation of the
corporate transaction, but only to the extent the Common Stock was at the time
covered by such right.



Escrow of Unvested Common Stock.

As security for your faithful performance of the terms of this Agreement and to
insure the availability for delivery of your Common Stock upon execution of the
Reacquisition Right herein provided for, you agree, on the Closing Date, to
deliver to and deposit with Secretary of the Company or the Secretary's designee
("Escrow Agent"), as Escrow Agent in this transaction, three (3) stock
assignments duly endorsed (with date and number of shares left blank) in the
form attached to the Grant Notice as Attachment III. Said documents are to be
held by the Escrow Agent and delivered by said Escrow Agent pursuant to the
Joint Escrow Instructions of you and the Company set forth in Attachment IV to
the Grant Notice, which instructions also shall be delivered to the Escrow Agent
on the Closing Date.



Rights as Stockholder.

Subject to the provisions of this Agreement, you shall exercise all rights and
privileges of a stockholder of the Company with respect to the shares deposited

in escrow. You shall be deemed to be the holder of the shares for purposes of
receiving any dividends that may be paid with respect to such shares and for
purposes of exercising any voting rights relating to such shares, even if some
or all of the shares have not yet vested and been released from the Company's
Reacquisition Right.



Limitations on Transfer.

In addition to any other limitation on transfer created by applicable securities
laws, you shall not sell, assign, hypothecate, donate, encumber or otherwise
dispose of any interest in the Common Stock while the Common Stock is subject to
the Reacquisition Right. After any Common Stock has been released from the
Reacquisition Right, you shall not sell, assign, hypothecate, donate, encumber
or otherwise dispose of any interest in the Common Stock except in compliance
with the provisions herein and applicable securities laws.



Restrictive Legends.

The shares issued under your Award shall be endorsed with appropriate legends
determined by the Company.



Transferability.

Only you may purchase the shares subject to your Award. The right to purchase
such shares is not transferable except by will or by the laws of descent and
distribution and shall be exercisable during your lifetime only by you. Once you
have purchased the shares subject to this Award, you may transfer or assign your
rights and obligations under your Award with the prior written consent of the
Company.



Award not a Service Contract

. Your Award is not an employment or service contract, and nothing in your Award
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment. In addition, nothing in your Award shall
obligate the Company or an Affiliate, their respective stockholders, Boards of
Directors, Officers or Employees to continue any relationship that you may have
as an Employee, Director or Consultant for the Company or an Affiliate.



Withholding Obligations.

At the time your Award is granted, or at any time thereafter as requested by the
Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

Unless the tax withholding obligations of the Company or any Affiliate are
satisfied, the Company shall have no obligation to issue a certificate for such
shares or release such shares from any escrow provided for herein.

Tax Consequences.

The acquisition and vesting of the shares of Common Stock purchased pursuant to
your Award may have adverse tax consequences to you that may be mitigated by
filing an election under Section 83(b) of the Code. Such election must be filed
within thirty (30) days after the date your purchase the shares pursuant to your
Award. YOU ACKNOWLEDGE THAT IT IS YOUR RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU REQUEST THE COMPANY
TO MAKE THE FILING ON YOUR BEHALF.



Notices

. Any notices provided for in your Award or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.



Miscellaneous

.



The rights and obligations of the Company under your Award shall be transferable
to any one or more persons or entities, and all covenants and agreements
hereunder shall inure to the benefit of, and be enforceable by the Company's
successors and assigns.

You agree upon request to execute any further documents or instruments necessary
or desirable in the sole determination of the Company to carry out the purposes
or intent of your Award.

You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

Governing Plan Document

. Your Award is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your Award and those of the Plan, the provisions of
the Plan shall control.






--------------------------------------------------------------------------------




ATTACHMENT II

[1996/1998] Equity Incentive Plan




--------------------------------------------------------------------------------




ATTACHMENT III

ASSIGNMENT SEPARATE FROM CERTIFICATE



For Value Received

and pursuant to that certain Restricted Stock Grant Notice and Restricted Stock
Agreement (the "Award"), _____________ hereby sells, assigns and transfers unto
Siebel Systems, Inc., a Delaware corporation ("Assignee")
________________________ (__________) shares of the Common Stock of the
Assignee, standing in the undersigned's name on the books of said corporation
represented by Certificate No. _____ herewith and do hereby irrevocably
constitute and appoint the Company's Secretary as attorney-in-fact to transfer
the said stock on the books of the within named Company with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Award, in connection with
the reacquisition of shares of Common Stock of the Corporation issued to the
undersigned pursuant to the Award, and only to the extent that such shares
remain subject to the Corporation's Reacquisition Right under the Award.





Dated:

   

Signature:

________________, Recipient



 

 

 

[Instruction:

Please do not fill in any blanks other than the signature line. The purpose of
this Assignment is to enable execution of the Company's Reacquisition Right set
forth in the Award without requiring additional signatures on your part.]








--------------------------------------------------------------------------------




ATTACHMENT IV

JOINT ESCROW INSTRUCTIONS



Date



 

Secretary
Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, CA 94404

 

Dear Sir/Madam:

As Escrow Agent for both Siebel Systems, Inc., a Delaware corporation (the
"Company"), and the undersigned recipient of stock of the Company ("Recipient"),
you are hereby authorized and directed to hold the certificate or certificates
evidencing the shares of the Company's Common Stock granted under the Award and
the documents delivered to you pursuant to the terms of that certain Restricted
Stock Grant Notice (the "Grant Notice"), dated _______________, 20___ to which a
copy of these Joint Escrow Instructions is attached as Attachment IV, and
pursuant to the terms of that certain Restricted Stock Agreement ("Agreement"),
which is Attachment I to the Grant Notice, in accordance with the following
instructions:

1. In the event Recipient ceases to render services to the Company or an
affiliate of the Company during the vesting period set forth in the Grant
Notice, the Company or its assignee will give to Recipient and you a written
notice specifying that the shares of stock shall be transferred to the Company.
Recipient and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

2. At the closing you are directed (a) to date any stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver same, together with the certificate evidencing
the shares of stock to be transferred, to the Company.

3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as specified in the Grant Notice.
Recipient does hereby irrevocably constitute and appoint you as Recipient's
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.

4. This escrow shall terminate upon vesting of the shares or upon the earlier
return of the shares to the Company.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Recipient,
you shall deliver all of same to any pledgee entitled thereto or, if none, to
Recipient and shall be discharged of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or corporation
by reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity, authority
or rights of the parties executing or delivering or purporting to execute or
deliver the Grant Notice or any documents or papers deposited or called for
hereunder.

10. You shall not be liable for the outlawing of any rights under any statute of
limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel, including but not
limited to Cooley Godward LLP, and other experts as you may deem necessary
properly to advise you in connection with your obligations hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an employee of the Company or if you shall resign by written notice
to each party. In the event of any such termination, the Company may appoint any
officer or assistant officer of the Company as successor Escrow Agent and
Recipient hereby confirms the appointment of such successor or successors as his
attorney-in-fact and agent to the full extent of your appointment.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, you may
(but are not obligated to) retain in your possession without liability to anyone
all or any part of said securities until such dispute shall have been settled
either by mutual written agreement of the parties concerned or by a final order,
decree or judgment of a court of competent jurisdiction after the time for
appeal has expired and no appeal has been perfected, but you shall be under no
duty whatsoever to institute or defend any such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in any
United States Post Box, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days' written notice to each of the other parties hereto:

Company:

Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, California 94404
Attn: Senior Vice President and General Counsel    

Recipient:

Insert Recipient's Name
Insert Address
Insert Address

 

Escrow Agent:

Siebel Systems, Inc.
2207 Bridgepointe Parkway
San Mateo, California 94404
Attn: Secretary



16. By signing these Joint Escrow Instructions you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Grant Notice.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to "you" or "your" herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Grant Notice and these Joint Escrow Instructions in
whole or in part.



Very truly yours,

 

Siebel Systems, Inc.

By:

Print Name:

Title:



 

 

Recipient

By:

Print Name:

Title:

Escrow Agent:

By:

Print Name:

Title:

 







